UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 Dreyfus/Laurel Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/13 The following N-Q relates only to Dreyfus Core Equity Fund, a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund May 31, 2013 (Unaudited) Common Stocks99.5% Shares Value ($) Banks.6% HSBC Holdings, ADR 48,583 Capital Goods4.3% Caterpillar 73,500 6,306,300 General Electric 199,500 4,652,340 United Technologies 73,300 6,956,170 Consumer Services3.2% McDonald's 136,900 Diversified Financials6.4% American Express 66,000 4,996,860 BlackRock 22,500 6,282,000 Franklin Resources 30,300 4,690,743 JPMorgan Chase & Co. 196,000 10,699,640 Energy20.4% Chevron 156,500 19,210,375 ConocoPhillips 98,000 6,011,320 Exxon Mobil 229,560 20,768,293 Imperial Oil 98,000 a 3,816,120 Occidental Petroleum 127,500 11,738,925 Phillips 66 68,400 4,553,388 Royal Dutch Shell, Cl. A, ADR 156,500 10,386,905 Statoil, ADR 107,600 a 2,423,152 Total, ADR 115,400 5,752,690 Food & Staples Retailing1.6% Walgreen 107,600 5,138,976 Whole Foods Market 29,200 1,514,312 Food, Beverage & Tobacco20.9% Altria Group 245,000 8,844,500 Coca-Cola 489,500 19,575,105 Diageo, ADR 29,500 3,488,670 Kraft Foods Group 42,333 2,333,818 Mondelez International, Cl. A 127,500 3,756,150 Nestle, ADR 189,125 12,542,770 PepsiCo 78,500 6,340,445 Philip Morris International 264,500 24,045,695 SABMiller 107,600 5,412,272 Health Care Equipment & Services2.0% Abbott Laboratories 156,500 5,738,855 Intuitive Surgical 4,800 b 2,388,144 Household & Personal Products4.6% Estee Lauder, Cl. A 103,000 6,981,340 Procter & Gamble 155,000 11,897,800 Materials2.8% Air Products & Chemicals 25,500 2,407,455 Freeport-McMoRan Copper & Gold 137,000 4,253,850 Praxair 42,000 4,801,860 Media5.0% Comcast, Cl. A 49,500 1,987,425 McGraw-Hill 57,200 3,120,260 News Corp., Cl. A 166,500 5,346,315 Time Warner Cable 44,000 4,202,440 Walt Disney 97,800 6,169,224 Pharmaceuticals, Biotech & Life Sciences8.5% AbbVie 156,500 6,680,985 Johnson & Johnson 127,500 10,732,950 Merck & Co. 68,400 3,194,280 Novo Nordisk, ADR 39,100 6,299,010 Roche Holding, ADR 132,000 8,228,880 Retailing4.1% Target 123,000 8,548,500 Wal-Mart Stores 112,500 8,419,500 Semiconductors & Semiconductor Equipment3.7% Intel 308,500 7,490,380 Texas Instruments 166,500 5,975,685 Xilinx 48,900 1,987,785 Software & Services5.2% Automatic Data Processing 78,500 5,394,520 International Business Machines 61,600 12,814,032 Oracle 97,800 3,301,728 Technology Hardware & Equipment5.4% Apple 39,100 17,582,488 QUALCOMM 73,500 4,665,780 Transportation.8% Canadian Pacific Railway 24,500 Total Common Stocks (cost $291,199,616) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,236,696) 1,236,696 c Investment of Cash Collateral for Securities Loaned1.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,566,860) 4,566,860 c Total Investments (cost $297,003,172) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $4,310,855 and the value of the collateral held by the fund was $4,566,860. b Non-income producing security. c Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $120,769,240 of which $126,608,105 related to appreciated investment securities and $5,838,865 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.9 Energy 20.4 Pharmaceuticals, Biotech & Life Sciences 8.5 Diversified Financials 6.4 Technology Hardware & Equipment 5.4 Software & Services 5.2 Media 5.0 Household & Personal Products 4.6 Capital Goods 4.3 Retailing 4.1 Semiconductors & Semiconductor Equipment 3.7 Consumer Services 3.2 Materials 2.8 Health Care Equipment & Services 2.0 Food & Staples Retailing 1.6 Money Market Investments 1.4 Transportation .8 Banks .6 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 347,719,369 - - Equity Securities - Foreign Common Stocks+ 58,837,215 5,412,272 ++ - Mutual Funds 5,803,556 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2013 By: /s/ James Windels James Windels Treasurer Date: July 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
